Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IEEE “A 31fJ/Step 12-bit Inverter-Based SAR Capacitance-to-Digital Converter” (thereafter referred to as the IEEE reference). 
As for claim 1, the IEEE reference discloses an apparatus for capacitance-to-digital conversion (see the inverter-based SAR CDC in Fig. 6; also see pages 8-16), the apparatus comprising:
a sensor capacitor (Cs) configured to produce an input capacitance;
a capacitive digital-to-analog converter (Cap DAC)(see CR(PCA) in Fig. 6) configured to produce a reference capacitance;
a first inverter-based operational amplifier (I1) connected to the sensor capacitor and to the CapDAC and configured to amplify a difference between the input capacitance and the reference capacitance or a scaled or shifted version of the input capacitance and the reference capacitance;
second to fifth inverter-based operational amplifiers (I2, I3, I4 and I5) connected in series, with the second inverter-based operational amplifier (I2) connected to the first inverter- based operational amplifier (I1); 
a latch comparator (latch comparator in Fig. 6; also see page 8, section III, second paragraph) connected to the fifth inverter-based operational amplifier (I5);
successive approximation register (SAR) logic circuitry (SAR logic in Fig. 6) connected between the latch comparator and the CapDAC (CR(PCA)), and configured to, with the CapDAC, the first to fifth inverter-based operational amplifiers (I1 to I5), and the latch comparator (latch comparator), produce a digital signal representative of the input capacitance. 
As for claim 2, the IEEE reference discloses the apparatus of claim 1, wherein the latch comparator (latch comparator in Fig. 6) is configured to receive an amplified signal from the fifth inverter-based operation amplifier(I5) and output a strengthen signal to the SAR logic circuitry (see Fig. 6). 
As for claim 7, the IEEE reference discloses the apparatus of claim 1, wherein the first inverter-based operational amplifier (I1) acts as a charge amplifier and the second to fifth inverter-based operational amplifier (I2 to I5) act as open-loop pre-amplifier for the latch comparator (see page 8, section III, second paragraph, line 3).

As for claim 15, it is the method claim corresponding to the apparatus claims (1, 2 and 7). Claim 15 is rejected for the same reasons as stated above for the rejection of claims 1, 2 and 7.

As for claim 3-6 and 17, the IEEE reference discloses the apparatus/method of claims 1 and 15, wherein the first inverter-based operational amplifier comprises a simple inverter, a current-starved inverter, a cascode inverter, or a fully differential cascode inverter; or wherein the first inverter-based operational amplifier comprises a single ended input single ended output circuit, a differential input single ended output circuit, or a differential input differential output circuit; or wherein the first inverter-based operational amplifier comprises a fully differential configuration that is insensitive to common mode noise and common mode errors (see I1 in Fig. 6); or
Wherein the first inverter-based operational amplifier (I1) is selectively enabled (by using switch φ1, see page 10, second paragraph) to provide constant energy consumption and energy efficiency independent of the sample rate.

As for claims 8 and 16, the IEEE reference discloses the apparatus/method of claims 1 and 15, wherein during a reset phase, the first inverter-based operational amplifier is enabled while the second to fifth inverter- based operational amplifiers are disabled, and during a conversion phase, all of the first to fifth inverter-based operational amplifiers are enabled (see page 10, second paragraph).

As for claim 9, the IEEE reference discloses the apparatus of claim 1, wherein the CapDAC (CR (PCA)) comprises a coarse- fine design which allows a wide capacitance range and fine absolute resolution (see the coarse-fine description on page 12, last paragraph).

As for claims 10 and 11, the IEEE reference discloses the apparatus of claim 1, wherein at least one unit capacitor of the CapDACs comprises an integrated capacitor, wherein the integrated capacitor comprises a poly-insulator poly (PIP) capacitor, a metal-insulator-metal (MIM) capacitor, a dual MIM (DMIM) capacitor, or a metal-oxide-metal (MOM) capacitor (see the PCA unit capacitor, and descriptions of MIM, DMIM and MOM on page 11, second paragraph).

As for claims 12-14 and 20, the IEEE reference discloses the apparatus/method of claims 1 and 15, further comprising:
a fine conversion stage element configured to perform capacitance-to-digital conversion; and generate a residual error between the input capacitance and the reference capacitance; wherein the fine conversion stage element comprises a capacitance-to-digital converter or an integrating converter or a sigma-delta converter (i.e., using the integrated capacitance-to-digital converter with coarse-fine programmable capacitor array as shown in Fig. 6 and pages 11-12). 

As for claim 18, the IEEE reference discloses the method of claim 15, further comprising: using auto-calibration by measuring one or more reference capacitors to cancel or reduce conversion errors (see the description of calibration to reduce conversion error on page 6).

As for claim 19, the IEEE reference discloses the method of claim 15, further comprising: digitally controlling one or more reference voltages to increase the capacitance range or improve the absolute resolution (i.e., by digitally controlling or varying the reference voltage to emulate a varying sensor capacitance, see page 13, paragraph 2-4).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jung (U. S. Patent 9,219,489) discloses a successive approximation register analog-to-digital converter using multiple comparison circuits (see Figs. 2 and 3). 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867